Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JONGWON KIM on February 16, 2022.
The application has been amended as follows: 
1) 	In claim 19, line 2, before “diameter”, “the” has been deleted and replaced by “a”. 
2)	In claim 20, line 2, before “thickness”, “the” has been deleted and replaced by “a”.
3)	In claim 21, line 2, before “polymer”, “the” has been deleted and replaced by “a”.
4)	In claim 21, line 2, after “polymer”, “constituting” has been deleted and replaced by “forming”.




6)  In claim 27, line 5, before “solution”, “the” has been deleted and replaced by “a”.
- End of the amendment.


















Statement for Reasons for Allowance

The present claims are directed towards an aluminum powder coated with a fluorine-based hydrocarbon polymer layer comprising an aluminum core; and a fluorine-based hydrocarbon polymer layer formed on the aluminum core, in which Al-F bonds are formed on a surface of the aluminum core by chemical reaction, wherein the aluminum powder coated with the fluorine-based hydrocarbon polymer layer does not include aluminum oxide or includes aluminum oxide partially at a boundary between the aluminum core and the fluorine-based hydrocarbon polymer layer.
Present claims 17-34 are deemed allowable for the reasons set forth in the board decision mailed on 11/19/2021. 
Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 22-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RONAK C PATEL/Primary Examiner, Art Unit 1788